In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1083 
IN RE: MICHAEL TOLOMEO, 
                                                                  Debtor. 
                 ____________________ 
                             
BCL‐SHEFFIELD, LLC, et al. 
                                                  Plaintiffs‐Appellees, 
                                   v. 
                                                                          
GEMINI INT’L, INC., et al., 
                                              Defendants‐Appellants. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
                 No. 15 C 8118 — Sara L. Ellis, Judge. 
                      ____________________ 

     SUBMITTED JULY 25, 2016 — DECIDED AUGUST 11, 2016 

                                 
                      ____________________ 

   Before POSNER, MANION, and ROVNER, Circuit Judges. 
    POSNER, Circuit Judge. The appellants (defendants below) 
in this proceeding are the wife of, and businesses controlled 
2                                                         No. 16‐1083        


by,  the  debtor  in  a  Chapter  7  bankruptcy  proceeding.  The 
appellees  (plaintiffs  below)  are  creditors  of  the  debtor  who 
contend  that  the  appellants’  assets  rightfully  belong  to  the 
debtor’s estate and so should, pursuant to 11 U.S.C. § 542(a), 
be  turned  over  to  the  debtor’s  trustee,  liquidated,  and  the 
proceeds given to the plaintiffs, who to repeat are the debt‐
or’s  creditors.  To  obtain  this  and  other  relief,  the  plaintiffs 
filed  an  adversary  complaint  in  the  bankruptcy  court  seek‐
ing to have the defendants deemed alter egos of the debtor. 
Pursuant  to  28  U.S.C.  § 157(c)(1)  and  Federal  Rule  of  Bank‐
ruptcy Procedure 9033, the bankruptcy court recommended 
to the district court that judgment on the pleadings (sought 
by the plaintiffs) should be granted. The district court did so, 
saying  the  “undisputed  facts  substantially  show”  that  the 
defendants  were  alter  egos  of  the  debtor  and  the  corporate 
veils  should  [therefore]  be  pierced  and  the  assets  “brought 
into  the  Debtor’s  bankruptcy  estate.”  The  next  week,  with 
the alter ego issue settled and no stay or appeal on the hori‐
zon,  the  bankruptcy  court  ordered  the  defendants’  assets 
turned over to the debtor’s estate. 
    Three weeks later, the defendants, having failed to file a 
timely  appeal  of  the  bankruptcy  court’s  turnover  order  to 
the district court, see Federal Rule of Bankruptcy Procedure 
8002,  appealed  to  our  court  the  district  court’s  order  re‐
manding the case to the bankruptcy court to implement the 
district court’s ruling requiring that the defendants’ assets be 
turned over to the debtor’s estate. 
    The  defendants  base  their  appeal  on  the  aforecited  28 
U.S.C.  § 157(c)(1),  which  states  that  “a  bankruptcy  judge 
may hear a proceeding that is not a core proceeding but that 
is otherwise related to a case under title 11. In such proceed‐
No. 16‐1083                                                           3 


ing, the bankruptcy judge shall submit proposed findings of 
fact and conclusions of law to the district court, and any final 
order or judgment shall be entered by the district judge after 
considering  the  bankruptcy  judge’s  proposed  findings  and 
conclusions  and  after  reviewing  de  novo  those  matters  to 
which  any  party  has  timely  and  specifically  objected.”  The 
defendants  argue  that  the  plaintiffs’  turnover  claim  is  not  a 
“core proceeding” and so only the district court may enter a 
final  order  resolving  the  claim.  Core  proceedings  are  pro‐
ceedings  under  bankruptcy  law;  non‐core  proceedings  are 
proceedings that relate to a bankruptcy but arise under some 
other body of law. The turnover of the defendants’ assets to 
the  debtor’s  estate,  and  the  liquidation  of  the  assets  for  the 
benefit of the defendants, is a core proceeding, see 28 U.S.C. 
§ 157(b)(2)(E), based therefore on bankruptcy law, and so the 
limitations  on  the  bankruptcy  court’s  authority  that  are  im‐
posed by section 157(c)(1) are irrelevant, because those limi‐
tations  are  applicable  only  to  a  bankruptcy  court’s  admin‐
istration of non‐core proceedings. 
   The  bankruptcy  court’s  order  implementing  the  district 
court’s decision regarding the estate’s entitlement to the de‐
fendants’ assets was therefore valid, and is in any event not 
challenged by the appellants. The appeal is therefore 
                                                           DISMISSED.